          Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
ADRIAN MARCU, et al.,                                                  :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :    18-CV-11184 (JMF)
                  -v-                                                  :
                                                                       :   OPINION AND ORDER
CHEETAH MOBILE INC., et al.                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Plaintiffs in this putative securities-fraud class action — brought pursuant to Sections

10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C.

§§ 78j(b), 78t(a), and Rule 10b-5 promulgated thereunder, 17 C.F.R. § 240.10b-5 — are

investors in Cheetah Mobile Inc. (“Cheetah Mobile”), a publicly traded Chinese computer

application (or “app”) developer. Plaintiffs allege that Cheetah Mobile and certain corporate

officers (the “Individual Defendants” and, together with Cheetah Mobile, “Defendants”) made

various false and misleading statements in connection with an advertising fraud scheme known

as “click injection.” Cheetah Mobile and the Individual Defendants now move to dismiss the

complaint. ECF Nos. 35, 51. For the reasons that follow, these motions are granted.

                                               BACKGROUND

        The following facts, drawn from the Second Amended Complaint (the “Complaint”),

ECF No. 56 (“SAC”), are assumed to be true for purposes of this motion. See DiFolco v.

MSNBC Cable L.L.C., 622 F.3d 104, 110-11 (2d Cir. 2010).

        Cheetah Mobile is a developer of mobile apps, including both games and utility apps.

See SAC ¶¶ 2-3. Cheetah Mobile’s apps are available for download through various channels,
         Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 2 of 19




including Google Play, the official app store for Google’s Android mobile operating system. Id.

¶ 31. The apps rank among the most popular apps on the Google Play store. Id. ¶ 2. Because

many of Cheetah Mobile’s apps are made free to users, the company generates revenue primarily

through advertising. Id. ¶ 3. As relevant here, many of these advertisements are for other mobile

apps. See id. ¶¶ 30, 40. When someone using an app clicks on an advertisement for another app,

she is brought to the Google Play store. If she then downloads that app and opens it, the

developer of the newly downloaded app makes a small payment  typically between fifty cents

and three dollars, id. ¶ 88  to the developer of the first app. See id. ¶ 40. The revenue created

by Cheetah Mobile’s free apps is derived in part from these referral bonuses, also known as

“install bounties.” See id. ¶ 36.

        Plaintiffs allege that, through seven of its apps, Cheetah Mobile carried out a so-called

“click injection” scheme to take credit  and payment  for app downloads in which it played

no role whatsoever. Id. ¶ 4. A newly installed app determines which developer deserves a

referral bonus when it is first opened by performing “a ‘lookback’ to see where the last click

came from.” Id. ¶ 89 According to Plaintiffs, certain Cheetah Mobile apps exploited this system

by, first, “requir[ing] users to give [Cheetah Mobile apps] permission to see when new apps are

downloaded, and to be able to launch other apps,” id. ¶ 36; second, detecting new downloads and

searching for available “active install bounties,” id.; third, “inject[ing] fake clicks to make it

appear a phone had clicked through an ad published by Cheetah,” id. ¶ 42; and, fourth,

“launch[ing] the newly downloaded app without the user’s knowledge,” id. ¶ 36. In the end,

taking advantage of the fact that “precise app installation attribution is difficult,” id. ¶ 89,

Cheetah Mobile was able to make it seem as though its apps had referred its users to the newly

downloaded apps even when they were downloaded “organic[ally],” id. ¶ 34.



                                                   2
         Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 3 of 19




        This “click injection” scheme was first revealed on November 26, 2018, in a BuzzFeed

News article, upon which Plaintiffs rely heavily. The Buzzfeed article cited analysis performed

by Kochava, “a mobile app analytics company” that “determine[s] which ad network (such as

Google, Facebook or Cheetah) should receive attribution . . . when a user downloads and opens

an app.” Id. ¶¶ 39-40. Kochava “wiped [a phone] clean” of its data, then “reset it and

downloaded a Cheetah app.” Id. ¶ 43. Kochava then opened the Cheetah app for a minute,

closed it, and downloaded an app from Google Play. Id. Kochava found that the phone

“communicat[ed] that the . . . user had clicked through an ad on a Cheetah network” to download

the app, even though Kochava had not actually clicked on any advertisement in the Cheetah app.

Id. All of this was recorded on video. Id. ¶ 44. Kochava “traced the nefarious activity” to a

software development kit or “SDK” owned and authored by Cheetah Mobile. Id. ¶ 45. Buzzfeed

also hired another expert “to conduct an independent review,” and he “came to the same

conclusion as Kochava.” Id. ¶ 96 (emphasis omitted).

        In a statement responding to the Buzzfeed article, Cheetah Mobile insisted that “third-

party SDKs[] integrated into its apps were responsible for the click injection.” Id. ¶ 95.

According to Kochava, however, the SDK involved in the scheme was “actually owned and

developed by” Cheetah Mobile. Id. (emphasis omitted). Regardless, “[u]pon the publication of

the article, certain of Cheetah’s apps . . . were removed from the Google Play Store.” Id. ¶ 92.

Moreover, after the article’s publication, Google conducted its own investigation, and on

December 3, 2018, it reported that one of the seven apps “contain[ed] code used to execute ad

fraud techniques known as click injection.” Id. ¶ 97. Google “removed the app from the Google

Play store.” Id. Because, as Cheetah Mobile itself recognized, Google Play was an “importan[t]

. . . means of distribution for its apps,” id. ¶ 51, the allegations in the article posed a significant




                                                    3
         Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 4 of 19




risk to Cheetah Mobile’s business. Plaintiffs allege that, in response to the Buzzfeed article,

Cheetah Mobile’s American depositary receipt price “fell $3.32, or nearly 37%, over the next

two trading sessions, closing at $5.48 on November 27, 2018.” Id. ¶ 7.

       Plaintiffs filed the present action on November 30, 2018, see ECF No. 1, alleging that,

between April 21, 2015, and November 27, 2018, Defendants concealed the click injection

scheme and made false or misleading statements, all in violation of Sections 10(b) and 20(a) of

the Exchange Act and Rule 10b-5 promulgated thereunder. Plaintiffs challenge a host of

disclosures, which can be grouped into three general categories: (1) statements regarding

Cheetah Mobile’s revenue and its sources; (2) statements regarding the functionality and

popularity of the utility apps at issue; and (3) statements regarding the importance of Google

Play to Cheetah Mobile’s business model. Defendants move to dismiss all of Plaintiffs’ claims.

                                      LEGAL STANDARDS

       In reviewing a motion to dismiss pursuant to Rule 12(b)(6), a court must accept the

factual allegations set forth in the complaint as true and draw all reasonable inferences in favor

of the plaintiff. See, e.g., Cohen v. Avanade, Inc., 874 F. Supp. 2d 315, 319 (S.D.N.Y. 2012).

The Court will not dismiss claims unless Plaintiffs have failed to plead sufficient facts to state a

claim to relief that is facially plausible, see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007), that is, one that contains “factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged,” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). More specifically, Plaintiffs must allege facts showing “more than a sheer

possibility that a defendant has acted unlawfully.” Id. A complaint that offers only “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”




                                                  4
         Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 5 of 19




Twombly, 550 U.S. at 555. If Plaintiffs have not “nudged their claims across the line from

conceivable to plausible, [those claims] must be dismissed.” Id. at 570.

       Because Plaintiffs in this case allege securities fraud, they must also satisfy the

heightened pleading requirements of both Rule 9(b), which requires that the circumstances

constituting fraud be “state[d] with particularity,” Fed. R. Civ. P. 9(b), and the Private Securities

Litigation Reform Act (“PSLRA”), 15 U.S.C. § 78u-4(b), which requires that scienter — that is,

a defendant’s “intention to deceive, manipulate, or defraud” — also be pleaded with

particularity, Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 313 (2007) (internal

quotation marks omitted). To satisfy Rule 9(b), a plaintiff generally “must ‘(1) specify the

statements that the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where

and when the statements were made, and (4) explain why the statements were fraudulent.’”

Anschutz Corp. v. Merrill Lynch & Co., 690 F.3d 98, 108 (2d Cir. 2012) (quoting Rombach v.

Chang, 355 F.3d 164, 170 (2d Cir. 2004)). To satisfy the PSLRA, a complaint must, “with

respect to each act or omission alleged to [constitute securities fraud], state with particularity

facts giving rise to a strong inference that the defendant acted with the required state of mind.”

ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007) (quoting 15 U.S.C.

§ 78u-4(b)(2)(A)). A plaintiff may do so by “alleging facts (1) showing that the defendants had

both motive and opportunity to commit the fraud or (2) constituting strong circumstantial

evidence of conscious misbehavior or recklessness.” Id. For an inference of scienter to be

“strong,” a reasonable person must deem the inference “cogent and at least as compelling as any

opposing inference one could draw from the facts alleged.” Tellabs, 551 U.S. at 324.




                                                  5
         Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 6 of 19




                                          DISCUSSION

       As noted, Plaintiffs seek to hold Defendants liable for securities fraud under Sections

10(b) and 20(a) of the Exchange Act and Securities Exchange Commission Rule 10b-5. To state

a claim that Defendants made material misrepresentations or omissions in violation of Section

10(b) and Rule 10b-5, Plaintiffs must allege “(1) a material misrepresentation or omission by the

defendant; (2) scienter; (3) a connection between the misrepresentation or omission and the

purchase or sale of a security; (4) reliance upon the misrepresentation or omission; (5) economic

loss; and (6) loss causation.” Matrixx Initiatives, Inc. v. Siracusano, 563 U.S. 27, 37-38 (2011)

(internal quotation marks omitted); see IBEW Local Union No. 58 Pension Tr. Fund & Annuity

Fund v. Royal Bank of Scot. Grp., PLC, 783 F.3d 383, 389 (2d Cir. 2015). Relatedly, to state a

claim under Rule 20(a), Plaintiffs must, at a minimum, plead a plausible “primary violation” of

Section 10(b). See, e.g., SEC v. First Jersey Sec., Inc., 101 F.3d 1450, 1472 (2d Cir. 1996);

Total Equity Capital, LLC v. Flurry, Inc., No. 15-CV-4168 (JMF), 2016 WL 3093993, at *2

(S.D.N.Y. June 1, 2016). Appling those standards here, the Court concludes that the Complaint

must be dismissed for at least two reasons: because the challenged statements are not false or

misleading and because Plaintiffs do not adequately plead scienter.

A. False or Misleading Statements or Omissions

       “[A]n omission is actionable under the securities laws only when the corporation is

subject to a duty to disclose the omitted facts.” In re Time Warner Inc. Sec. Litig., 9 F.3d 259,

267 (2d Cir. 1993). Generally, “disclosure is not a rite of confession, and companies do not have

a duty to disclose uncharged, unadjudicated wrongdoing.” City of Pontiac Policemen’s and

Firemen’s Ret. Sys. v. UBS AG, 752 F.3d 173, 184 (2d Cir. 2014) (internal quotation marks,

footnotes, and alterations omitted). Instead, unless otherwise imposed by statute or regulation, a




                                                 6
         Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 7 of 19




duty to disclose misconduct arises only when necessary to ensure that a corporation’s affirmative

statements are not false or misleading. See, e.g., In re Axis Capital Holdings Ltd. Sec. Litig., 456

F. Supp. 2d 576, 586-87 (S.D.N.Y. 2006); In re Marsh & Mclennan Cos., Inc. Sec. Litig., 501 F.

Supp. 2d 452, 469 (S.D.N.Y. 2006). Accordingly, plaintiffs who assert claims rooted in a failure

to disclose misconduct — as Plaintiffs do here — must “ple[ad] with sufficient specificity,” Axis,

456 F. Supp. 2d at 588, how “the alleged omissions . . . are sufficiently connected to Defendants’

existing disclosures to make those public statements misleading,” Marsh & Mclennan, 501 F.

Supp. 2d at 469.

       Plaintiffs fail to meet that standard. Many of the allegedly misleading statements they

identify simply describe a user’s experience with Cheetah Mobile apps, the apps’ popularity on

Google Play, or similar topics plainly unrelated to a scheme to fraudulently garner referral

bonuses from advertisers. See SAC ¶ 52 (describing functions that three apps perform for their

users); id. ¶ 54 (describing an app as “the #1 mobile app in the Google Play Tools category

worldwide by monthly downloads”); id. ¶ 55 (describing apps’ popularity); id. ¶ 61 (stating that

“Cheetah Mobile remained the third largest global publisher in Google Play’s non-game

category”); id. ¶ 65 (describing an app as “a lightweight lock screen with prompt notifications

and maximum security” that “enables users to access essential phone functions easily and

quickly”); id. ¶ 67 (“According to App Annie, Clean Master has remained number one in the US

tool application category.”); id. ¶ 68 (“Product-wise, we remained the third largest publisher of

non-game mobile applications in Google Play Worldwide . . . .”); id. ¶ 69 (describing an app as

“the #1 launch product globally,” and explaining that its growth was “organic without much or

very little marketing activities to promote that application”); see also ids. ¶¶ 73, 76, 81.

Plaintiffs’ conclusory assertion that such statements were misleading because “they did not




                                                  7
         Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 8 of 19




explain that they each used ‘click injection’ to claim credit for user installs of other apps,” id.

¶ 53, is easily dismissed. The functions that the apps perform for users are unaffected by silent

signals intended to capture referral bonuses. Similarly, reporting the number of app downloads

or describing apps’ popularity with users suggests nothing about how the apps generate revenue.

       Nor do Plaintiffs plausibly allege that the challenged statements regarding revenue and

profit derived from the apps are misleading. “[A] violation of federal securities laws cannot be

premised upon a company’s disclosure of accurate historical data.” In re Sanofi Sec. Litig., 155

F. Supp. 3d 386, 404 (S.D.N.Y. 2016) (quoting In re Sofamor Danek Grp., Inc., 123 F.3d 394,

401 n.3 (6th Cir. 1997)). Nor are statements actionable merely because they “put into words

information reflected in the company’s financial statements.” In re Virtus Inv. Partners, Inc.

Sec. Litig., 195 F. Supp. 3d 528, 537 (S.D.N.Y. 2016). That said, a statement may be misleading

if it describes the factors that influence the reported figures but omits the fact that one such factor

is the alleged misconduct. For example, in In re VEON Ltd. Securities Litigation, No. 15-CV-

8672 (ALC), 2017 WL 4162342 (S.D.N.Y. Sept. 19, 2017), the plaintiffs alleged securities fraud

on the ground that the defendant had concealed that it had paid bribes to receive favorable

treatment in Uzbekistan. Notably, the court held that “references to sales and subscriber

numbers in Uzbekistan” were not, in themselves, misleading. Id. at *6. By contrast, assertions

that growth in the Uzbekistani market was due to “the improving macroeconomic situation,

product quality and efficient sales and marketing efforts” were misleading because the “growth

also was due to bribe[ry].” Id.; see also In re Braskem S.A. Sec. Litig., 246 F. Supp. 3d 731, 758-

61 (S.D.N.Y. 2017) (holding that a list of reasons for the low price the defendant had paid for a

good was plausibly misleading because it omitted a “key factor, the bribery-affected side deal”

with the supplier and therefore amounted to “a classic half-truth”); In re Sanofi, 155 F. Supp. 3d




                                                   8
         Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 9 of 19




at 404 (holding descriptions of the growth of a product line were not misleading because none of

the statements “offered any explanation as to why the products were selling more . . . [nor]

attribute[ed] the sales growth to a particular factor that is implicated in the alleged fraud”).1

       Plaintiffs here allege that various revenue-related statements were misleading because

Defendants “failed to reveal” that Cheetah Mobile had “earned revenue from these apps using an

ad fraud technique known as click injection.” SAC ¶ 60. But many of these statements “did

nothing more than” accurately “characterize . . . statistical facts.” In re Sanofi, 155 F. Supp. 3d

at 404.2 For example, the statement by one of the Individual Defendants that certain apps “have

some very large contributions to revenues” or “have achieved critical mass,” SAC ¶ 59, is not

misleading in the slightest; indeed, Plaintiffs themselves more or less concede that the numbers

characterized “were technically accurate.” Opp’n 19. Similarly, a press release stating “that


1
        In re Van der Moolen Holding N.V. Securities Litigation, 405 F. Supp. 2d 388, 400-01
(S.D.N.Y. 2005), upon which Plaintiffs rely, see ECF No. 63 (“Opp’n”), at 17, could be read to
hold that a company engages in securities fraud if it issues an otherwise accurate statement of
revenues but fails to disclose that some of the revenues are derived from fraudulent activity. The
Court is not inclined to adopt that reading of Van der Moolen for the reasons ably stated by other
judges in this District. See, e.g., In re FBR Inc. Sec. Litig., 544 F. Supp. 2d 346, 356 (S.D.N.Y.
2008); Marsh & Mclennan, 501 F. Supp. 2d at 470-71. To the extent it is an accurate reading of
the decision, the Court declines to follow it, as doing so would be inconsistent with the well-
established proposition that there is no “general duty to disclose corporate mismanagement or
uncharged” misconduct, In re Sanofi, 155 F. Supp. 3d at 403, and would transform the securities-
fraud laws into insurance against any wrongdoing.
2
        Citing Operating Local 649 Annuity Trust Fund v. Smith Barney Fund Management LLC,
595 F.3d 86, 89-93 (2d Cir. 2010), Plaintiffs contend that “[t]he Second Circuit has held that a
company can be liable for not divulging that a portion of its reported numbers is due to
misconduct, even where those numbers are technically accurate.” Opp’n 18-19. But that citation
is misleading at best. Operating Local 649 Annuity Trust Fund did not involve statements about
revenue and did not even discuss falsity; it addressed the materiality of concededly misleading
statements about fees (namely, “excessive, misleadingly disclosed fees, a significant portion of
which were, in essence, kick[backs]”). 595 F.3d at 89; see id. at 91-95. And in any event, the
case is easily distinguished from this one; there, unlike here, the statements at issue falsely
characterized portions of the reported numbers. See id. at 94 (“[T]he expenses categorized as
transfer agent fees were not transfer agent fees at all.”).



                                                   9
        Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 10 of 19




revenues from mobile utility products in the domestic market increased” and “generate[d] strong

profit and cash flow” merely describe undisputed data. SAC ¶ 85. Put simply, these disclosures

did “not put the source of [Cheetah Mobile’s] success at issue.” In re KBR, Inc. Sec. Litig., No.

CV H-17-1375, 2018 WL 4208681, at *5 (S.D. Tex. Aug. 31, 2018) (emphasis added). That is,

they did not “put the circumstances surrounding” the means by which Cheetah Mobile’s apps

generated revenue “‘in play’ — by, for instance, touting some legitimate competitive advantage

or specifically denying wrongdoing — but instead merely report[ed] the facts that some of the

reported revenue and income came from ‘increased progress,’ or ‘increased activity’ . . . and the

like — reports that Plaintiffs do not contend were false.” Id.

        Plaintiffs come closer to the mark with respect to Defendants’ disclosures explaining the

drivers of revenues and profits from mobile apps, but here too they ultimately fall short.

Specifically, Plaintiffs take issue with Cheetah Mobile’s representations that it “generate[d]

online marketing revenues primarily by referring user traffic and selling advertisements on our

mobile and PC platforms.” SAC ¶ 49 (emphasis omitted). Cheetah Mobile also articulated its

“belie[f] that the most significant factors affecting revenues from online marketing include[d],”

inter alia, “a large, loyal and engaged user base,” which “results in more user impressions,

clicks, sales or other actions that generate more fees for performance-based marketing,” and “the

fee rate [Cheetah Mobile] receive[d] per click or per sale.” Id.; see also id. ¶¶ 63, 72, 79

(identifying other disclosures that “described factors impacting revenue similarly” to the

disclosure in Paragraph 49). At first glance, these statements appear akin to those found

actionable in In re VEON Ltd. Cheetah Mobile represented that its revenue was generated by

referrals; Plaintiffs allege that the very same revenue was, in fact, generated in part by fraud. But

there is a critical difference: The disclosures here did not, explicitly or implicitly, rule out other




                                                  10
        Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 11 of 19




factors playing a role in generating revenue. To the contrary, by using words such as “primarily”

and “most significant,” Defendants overtly acknowledged that other factors might play a role.

To be sure, the statements did unmistakably imply that any unstated factors played a minor role

relative to the stated factors. But Plaintiffs allege no facts suggesting, let alone showing, that

implication to be false. In fact, the Complaint does not include a single allegation about the

significance of the click injection scheme — which is alleged to have been linked to only seven

apps — to Cheetah Mobile’s overall revenues. In short, the Complaint includes no allegation

supporting Plaintiffs’ claim that the disclosures were “half-truths.” In re Braskem, 246 F. Supp.

3d at 761.

       Finally, Plaintiffs also fail to state a claim with respect to Cheetah Mobile’s risk

disclosures. See SAC ¶ 51 (“If Google Play . . . terminates their existing relationship with us,

our business, financial condition and results of operations may be materially and adversely

affected.” (alterations and emphasis omitted)); id. ¶ 64 (disclosing that Cheetah Mobile is

subject to complex and evolving regulations regarding data protection, which could adversely

affect Cheetah Mobile’s business). As an initial matter, it is not clear if Plaintiffs allege that

these statements are themselves actionable or if they are merely arguing that they do not cure

otherwise misleading statements. See Opp’n 21-22 (arguing that “Defendants’ [r]isk

[d]isclosures [m]isled [i]nvestors” by reasoning that “nonspecific warnings, when Defendants

were aware of specific risks, do not excuse Defendants’ misleading statements”). The Court’s

conclusion that the other statements were not false or misleading, however, obviously renders the

latter possibility irrelevant. As for the former, “cautionary statements of potential risk have only

rarely been found to be actionable by themselves.” In re FBR Inc., 544 F. Supp. 2d at 360-61.

Those that have been found actionable typically “warn of a risk that has already occurred.”




                                                  11
        Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 12 of 19




Gregory v. ProNAi Therapeutics Inc., 297 F. Supp. 3d 372, 406 n.19 (S.D.N.Y. 2018); see also

In re Mylan N.V. Sec. Litig., No. 16-CV-7926 (JPO), 2018 WL 1595985, at *10 (S.D.N.Y. Mar.

28, 2018) (holding disclosures regarding the risk that a company “could be subjected to

investigation” were “potentially misleading” because the company was already subject to an

investigation (alterations omitted)).3

       Here, at the time the statements were made, the possibility that Google Play might

terminate its relationship with Cheetah Mobile had not yet materialized; instead, it remained —

indeed, still remains — hypothetical. See, e.g., In re FBR Inc., 544 F. Supp. 2d at 362 (holding

that a risk disclosure was not misleading in part because it “focused on the risk of loss from

regulatory violations that had yet to transpire” — even though “the alleged noncompliance” itself

“had occurred”). And no reasonable investor would have understood the challenged statements

regarding regulatory risk to mean that Cheetah Mobile then faced no such risk. Compare Ballan

v. Wilfred Am. Educ. Corp., 720 F. Supp. 241, 245, 248-49 (E.D.N.Y. 1989) (holding that a

statement touting a company’s “additional, elaborate compliance and control steps” as “the best

procedures in the industry” was actionable because it was intended to assuage investors’

concerns regarding investigations and because fraud was endemic in the company’s primary

source of revenue), with In re FBR Inc., 544 F. Supp. 2d at 362 (holding that “boilerplate

description of [defendant’s] regulatory risks could not have been misleading to a reasonable

investor as the description said nothing company-specific, and no reasonable investor would

infer anything about the state of the company’s regulatory compliance” (internal alterations


3
        Once again, Van der Moolen could be read to endorse a broader proposition: that a
defendant can be held liable based on little or nothing more than an allegedly inadequate warning
of risk. See In re FBR Inc., 544 F. Supp. 2d at 361. Once again, there is good reason to avoid —
or decline to follow — that reading. See id. at 361-63; In re LeapFrog Enters., Inc. Sec. Litig.,
527 F. Supp. 2d 1033, 1048-49 n.13 (N.D. Cal. 2007).



                                                12
        Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 13 of 19




omitted)), and Schaffer v. Horizon Pharma PLC, No. 16-CV-1763 (JMF), 2018 WL 481883, at

*8 (S.D.N.Y. Jan. 18, 2018) (“[N]o reasonable investor would interpret such a generic risk

warning as an assurance of present compliance.”).

       In sum, none of the disclosures challenged by Plaintiffs were rendered false or misleading

by virtue of Defendants’ failure to admit that they had engaged in the alleged click injection

scheme. Accordingly, all of Plaintiffs claims must be and are dismissed. See First Jersey Sec.,

Inc., 101 F.3d at 1472 (“In order to establish a prima facie case of controlling-person liability

[under Section 20(a)], a plaintiff must show a primary violation.”)

B. Scienter

       In any event, Plaintiffs’ claims must be dismissed for a second, independent reason: They

do not adequately plead knowledge on the part of any Defendant. To satisfy the PSLRA’s

exacting pleading standards, plaintiffs must “state with particularity facts giving rise to a strong

inference that the defendant acted with the required state of mind.” Dura Pharms., Inc. v.

Broudo, 544 U.S. 336, 345 (2005) (quoting 15 U.S.C. §§ 78u-4(b)(1), (2)). Section 10(b) and

Rule 10b-5 require that the defendant must have intended “to deceive, manipulate, or defraud.”

Tellabs, 551 U.S. at 313 (quoting Ernst & Ernst v. Hochfelder, 425 U.S. 185, 194 & n.12 (1976))

(internal quotation marks omitted). The Second Circuit has interpreted that language to require

proof of either intent or recklessness. See, e.g., Teamsters Local 445 Freight Div. Pension Fund

v. Dynex Capital Inc., 531 F.3d 190, 194 (2d Cir. 2008). Securities-fraud claims based on

recklessness, however, must “specifically allege[] defendants’ knowledge of facts or access to

information contradicting their public statements. Under such circumstances, defendants knew

or, more importantly, should have known that they were misrepresenting material facts related to

the corporation.” Novak v. Kasaks, 216 F.3d 300, 308 (2d Cir. 2000).




                                                 13
        Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 14 of 19




       More specifically, a plaintiff can establish scienter for purposes of a securities-fraud

claim by alleging facts showing “either (1) that defendants had the motive and opportunity to

commit fraud, or (2) strong circumstantial evidence of conscious misbehavior or recklessness.”

ECA v. JP Morgan Chase Co., 553 F.3d 187, 198 (2d Cir. 2009). To satisfy the “motive and

opportunity” prong, a plaintiff must allege that a defendant “benefitted in some concrete and

personal way from the purported fraud.” Id. (quoting Novak, 216 F.3d at 307-08)). “[T]he

desire for the corporation to appear profitable and the desire to keep stock prices high to increase

officer compensation, do not constitute ‘motive’ for purposes of this inquiry.” Id. Instead, to

satisfy the “motive” prong, a plaintiff must generally show that “corporate insiders allegedly

ma[de] a misrepresentation in order to sell their own shares at a profit.” Id. If a plaintiff is

unable to make that showing, she may resort to the “strong circumstantial evidence” prong.” Id.

at 198-99. If there is no evidence of motive, however, “the strength of the circumstantial

allegations must be correspondingly greater.” Id. (quoting Kalnit v. Eichler, 264 F.3d 131, 142

(2d Cir. 2001)). A plaintiff can make the necessary showing by pleading that “defendants (1)

‘benefitted in a concrete and personal way from the purported fraud’; (2) ‘engaged in

deliberately illegal behavior’; (3) ‘knew facts or had access to information suggesting that their

public statements were not accurate’; or (4) ‘failed to check information they had a duty to

monitor.’” Id. (quoting Novak, 216 F.3d at 311).

       Plaintiffs’ allegations here fall short of these demanding requirements. For starters, they

do not even attempt to satisfy the “motive and opportunity” prong. Instead, they rely exclusively

on the “strong circumstantial evidence” prong. In particular, Plaintiffs argue that a strong

inference of scienter flows from several allegations, taken together. First, Plaintiffs note that the

Individual Defendants were Chief Financial Officer, Principal Financial Officer, Chief Executive




                                                  14
         Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 15 of 19




Officer, or a controlling shareholder when the statements were made. See Opp’n 26-27. Second,

the challenged statements “demonstrated [the Individual Defendants’] knowledge of . . . each of

the seven apps implicated in the click injection scandal as well as the Company’s revenues from

utility products generally.” Id. at 26. Third, Cheetah Mobile owned the SDK involved in the

click injection scheme. Id. at 27. Fourth, confidential witnesses stated that Cheetah Mobile

“valued clicks and revenue above all else, including integrity.” Id. at 28. Fifth, the utility apps

implicated were core offerings and, “[f]ollowing the revelation of the fraud, Cheetah’s revenues

from its utility products . . . plummeted.” Id. at 27-28. And sixth, Cheetah Mobile had been

accused of advertising fraud before. See id. at 28. Even taken together and construed in the light

most favorable to Plaintiffs, however, these facts do not establish that it is at least as likely that

Defendants acted with scienter as that they did not. See Tellabs, 551 U.S. at 324.

        First, it is well established that a defendant’s position does not, without more, support a

conclusion that the defendant had access to information contradicting an alleged

misrepresentation. See In re Sanofi, 155 F. Supp. 3d at 406-07 (collecting cases). Second,

Plaintiffs do not “specifically identify” any “reports or statements containing [contradictory]

information.” Novak, 216 F.3d at 309. They do not, for example, allege any report indicating

that Cheetah Mobile derived substantially more referral revenue per user than other similar apps.

And the additional facts actually alleged do not lead to a different conclusion. Plaintiffs’ second

allegation — that the Individual Defendants were aware of the apps’ features and top-line

revenue figures and that the apps generated revenue through referrals — does not suggest

awareness that some revenue ostensibly derived from real referrals was in fact derived from false

attribution. See Das v. Rio Tinto PLC, 332 F. Supp. 3d 786, 817 (S.D.N.Y. 2018) (“Plaintiff . . .

only alleges that Defendants knew about a payment related to the project, not that they knew




                                                   15
        Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 16 of 19




about an unlawful payment.”); Plumbers & Pipefitters Local Union No. 630 Pension-Annuity Tr.

Fund v. Arbitron Inc., 741 F. Supp. 2d 474, 490 (S.D.N.Y. 2010) (“While general knowledge . . .

could be attributed to [the defendant], the plaintiffs’ claims rest on more nuanced, small-bore

details.”). Plaintiffs’ third allegation is underwhelming for similar reasons. Plaintiffs do not

explain why Cheetah Mobile’s ownership of the SDK in question suggests that Defendants were

aware that the SDK caused false attributions. Plaintiffs do not, for example, allege facts

indicating that the Individual Defendants were intimately involved in the SDK, let alone its

coding. The confidential witness statements are similarly unpersuasive, because they do not

“show that individual defendants actually possessed the knowledge highlighting the falsity of

public statements.” Pirnik v. Fiat Chrysler Autos., N.V., No. 15-CV-7199 (JMF), 2017 WL

3278928, at *3 (S.D.N.Y. Aug. 1, 2017) (internal quotation marks omitted).4

       Plaintiffs’ fifth allegation, that utility apps were core offerings, effectively invokes the

“core operations doctrine,” which “permits an inference that a company and its senior executives

have knowledge of information concerning the ‘core operations’ of a business, which include

matters critical to the long term viability of the company and events affecting a significant source

of income.” Hensley v. IEC Elecs. Corp., No. 13-CV-4507 (JMF), 2014 WL 4473373, at *5

(S.D.N.Y. Sept. 11, 2014) (internal quotation marks omitted). That, in turn, permits an inference

that the company and senior executives knew or should have known if statements concerning

such core operations were false or misleading. See id. But it is far from clear that the core

operations doctrine remains valid in light of the PSLRA. See, e.g., Plumbers & Pipefitters, 741

F. Supp. 2d at 490 (“Whether a plaintiff may rely on the core operations doctrine in light of the


4
       In fact, Plaintiffs themselves expressly state that they do not rely on the confidential
witnesses “to establish scienter but rather to demonstrate that Cheetah [Mobile] prioritized clicks
and revenue above all else and internally promoted quantity over quality.” Opp’n 29 n.20.



                                                 16
        Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 17 of 19




PSLRA has not been decided by the Court of Appeals for the Second Circuit. Those Courts of

Appeals that have addressed the question have found that it is no longer viable in most

situations.” (citation omitted)). At best, core-operations allegations are “supplementary” — they

are not “independently sufficient means to plead scienter.” In re Wachovia Equity Sec. Litig.,

753 F. Supp. 2d 326, 353 (S.D.N.Y. 2011).

       That leaves the suggestion, which Plaintiffs make only fleetingly, that Defendants were

likely aware of the click injection scheme because they had been accused of click fraud before.

See Opp’n 28 (citing Masterson v. Cheetah Mobile Inc., No. 2:17-CV-8141-R, 2018 WL

5099505 (C.D. Cal. June 27, 2018)). But the litigation Plaintiffs reference was not initiated until

November 8, 2017, see No. 2:17-CV-8141-R, ECF No. 1 (C.D. Cal. Nov. 8, 2017), and the

report that triggered it was not published until October 26, 2017, see id. ¶ 22 — after all but a

few of the disclosures challenged here were made. Moreover, the plaintiffs in Masterson made

different allegations, did not identify the apps that were allegedly involved in fraudulent activity,

see generally No. 2:17-CV-8141-R, ECF No. 26 (C.D. Cal. Feb. 15, 2018), and the case was

later dismissed because its allegations of fraud were “mere[ly] conclusory,” Masterson, 2018

WL 5099505, at *3 (internal quotation marks omitted). It takes little more than a filing fee for a

plaintiff to file suit against a company. Thus, the mere fact that Cheetah Mobile had been sued

— which is all that Plaintiffs allege — does not establish that Defendants knew or should have

known about the click injection scheme at issue here. See Pirnik, 2017 WL 3278928, at *3

(suggesting that a government report was insufficient to support scienter because it was “far from

conclusive”); cf. Plumbers & Steamfitters, 694 F. Supp. 2d at 300-01 (“The securities laws do

not require — and good business practice does not suggest — that financial institutions respond

to every warble of the 24-hour news cycle.”).




                                                 17
        Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 18 of 19




       For these reasons, the Court concludes that Plaintiffs fail to sufficiently allege that the

Individual Defendants acted with the requisite scienter. The Court reaches the same conclusion

with respect to Cheetah Mobile itself. It is true that allegations of corporate scienter may be

sufficient even when a plaintiff is unable to identify who, specifically, had knowledge of the

matter concealed. See, e.g., Teamsters Local 445, 531 F.3d at 195 (“[I]t is possible to raise the

required inference with regard to a corporate defendant without doing so with regard to a specific

individual defendant.”). But here, the Court “cannot say, based on the allegations in the

complaint, that” the inference “that someone whose scienter is imputable to [Cheetah Mobile]

and who was responsible for the statements made was at least reckless toward the alleged falsity

of those statements” is “at least as compelling as the competing inference” that management was

not privy to the click injection scheme. Id. at 197 (internal quotation marks omitted).

       Accordingly, even if Plaintiffs plausibly allege that Defendants made a statement that

was false or misleading — which they do not — Plaintiffs’ claims against all Defendants would

be subject to dismissal for failure to adequately allege scienter.

                                          CONCLUSION

       For the foregoing reasons, Defendants’ motions to dismiss are GRANTED, and

Plaintiffs’ Complaint is dismissed in its entirety.

       The only remaining question is whether Plaintiffs should be granted leave to amend.

Although leave to amend a complaint should be freely given “when justice so requires,” Fed. R.

Civ. P. 15(a)(2), and leave is often granted when the complaint is dismissed under Rule 9(b), see

ATSI Commc’ns, 493 F.3d at 108, it is ultimately “within the sound discretion of the district

court to grant or deny leave to amend,” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200

(2d Cir. 2007). Here, Plaintiffs conspicuously do not request leave to amend, and the Court




                                                  18
        Case 1:18-cv-11184-JMF Document 67 Filed 07/16/20 Page 19 of 19




declines to grant them leave to amend sua sponte. First, a district court may deny leave to amend

where amendment would be futile. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec.,

LLC, 797 F.3d 160, 190 (2d Cir. 2015). In light of the Court’s reasoning regarding falsity, there

is nothing to suggest that, if the Court were to grant leave to amend, Plaintiffs would be able to

state a valid claim. See, e.g., Ruffolo v. Oppenheimer & Co., 987 F.2d 129, 131 (2d Cir. 1993)

(“Where it appears that granting leave to amend is unlikely to be productive . . . it is not an abuse

of discretion to deny leave to amend.”). Second, Plaintiffs were previously granted leave to

amend the complaint to cure the deficiencies raised in the present motions to dismiss — and

expressly warned that they would “not be given any further opportunity to amend the complaint

to address issues raised by the motion to dismiss.” ECF Nos. 38, 53. Plaintiffs availed

themselves of that opportunity to amend, see ECF No. 56, and need not be given yet another

opportunity, see, e.g., Transeo S.A.R.L. v. Bessemer Venture Partners VI L.P., 936 F. Supp. 2d

376, 415 (S.D.N.Y. 2013) (“Plaintiff’s failure to fix deficiencies in its previous pleadings is

alone sufficient ground to deny leave to amend sua sponte.” (citing cases)). Finally, as noted,

Plaintiffs have not “requested permission to file a [Third] Amended Complaint” or “given any

indication that [they are] in possession of facts that would cure the problems identified” above.

Clark v. Kitt, No. 12-CV-8061 (CS), 2014 WL 4054284, at *15 (S.D.N.Y. Aug. 15, 2014).

       The Clerk of Court is directed to terminate ECF Nos. 35 and 51 and to close the case.


       SO ORDERED.

Dated: July 16, 2020                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                                 19
